DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konrath et al. (U.S. Patent Publication No. 2016/0128682 A1). Konrath et al. is cited in the IDS. 
Regarding claim 8, Konrath et al. discloses a suture anchor (10), comprising: a distal anchor body (30) having a distal portion (distal portion of 30), a proximal portion (proximal portion of 30), and an outer wall (outer wall of 30) defining a first lumen (140) that extends through (Fig. 24) the distal anchor body (30); and a proximal anchor body (25) having a distal end (distal end of 25) mated to (Fig. 22) a proximal end (proximal end of 30) of the distal anchor body (30), the proximal anchor body (25) having an outer wall (outer wall of 25) defining (Fig. 22, Paragraph 0134) a second lumen (60) that extends through (Fig. 22, Paragraph 0134) the proximal anchor body (25) and at least one opening (90) formed through (Fig. 23) a side (side of outer wall 25, Paragraph 0135) of the outer wall (outer wall of 25) that is offset from (Fig. 23) the distal end (distal end of 25) and a proximal end (proximal end of 25) of the proximal anchor body (25), the second lumen (60) being configured to receive (Fig. 22, Paragraph 0136) the proximal portion (proximal portion of 30) of the distal anchor body (30) therein when a locking force (Paragraph 0159) is applied to the distal anchor body (30). (Figs. 21-24 and 47A-47B, Paragraphs 0133-0140 and 0159). 
	Regarding claim 9, Konrath et al. discloses the suture anchor of claim 8, wherein the distal portion (distal portion of 30) of the distal anchor body (30) has a proximal shoulder (120) having the 
	Regarding claim 10, Konrath et al. discloses the suture anchor of claim 9, wherein the proximal shoulder (120) abuts (Fig. 24, Paragraphs 0136-0137) the distal end (distal end of 25) of the proximal anchor body (25) when the proximal portion (proximal end of 30) of the distal anchor body (30) is received within (Fig. 24, Paragraphs 0136-0137) the proximal anchor body (25). (Fig. 24, Paragraphs 0136-0137).
	Regarding claim 11, Konrath et al. discloses the suture anchor of claim 8, wherein the proximal portion (proximal portion of 30) of the distal anchor body (30) has an external thread (165) formed thereon (Fig. 24) that is configured to mate (Paragraph 0150) with a corresponding thread (72) formed in the second lumen (60) of the proximal anchor body (25). (Figs. 22 and 24, Paragraph 0150). 

Regarding claim 13, Konrath et al. discloses the suture anchor of claim 8, wherein the proximal anchor body (25) has at least one bone engaging feature (85) formed thereon (Fig. 23). (Fig. 23, Paragraph 0135). 
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that teaches a system for knotless suture anchoring that includes the combination of recited limitations in claim 1. The art alone or in combination did not teach wherein an elongate inner shaft configured to be removably received within the lumen of the outer shaft and through the first and second anchor bodies such that a distal end of the inner shaft protrudes beyond a distal end of the distal portion, the inner shaft having a driver shaft portion configured to be removably coupled to the first anchor body within the first lumen such that the inner shaft is configured to be rotated to cause the proximal portion of the first anchor body to move proximally into the second lumen and to occlude the opening of the second anchor body. The closest prior art of record Konrath et al. (U.S. Patent Publication No. 2016/0128682 A1) teaches against rotation rather Konrath et al. uses a pull rod from proximal retraction and a frangible portion, as such it would not be obvious to modify Konrath et al. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433.  The examiner can normally be reached on Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE J ULSH/               Primary Examiner, Art Unit 3771